Order entered April 16, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00087-CV

         ANGELINA ARREDONDO, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF DANIEL CANALES
                ARREDONDO, ET AL., Appellants

                                       V.

  ALL SAINTS MEDICAL CENTER D/B/A BAYLOR SCOTT & WHITE
   ALL SAINTS MEDICAL CENTER-FORT WORTH; AND BAYLOR
           HEALTH CARE SYSTEM, ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-07257

                                    ORDER

      Before the Court is court reporter David W. Langford’s April 15, 2020

request for extension of time to file the reporter’s record. We GRANT the request

and ORDER the record be filed no later than May 15, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE